April 22, 2016 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention: Mara L. Ransom, Esq. Re: Ocean Power Technologies, Inc. Registration Statement on Form S-3 (File No. 333- ) Dear Ms. Ransom: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Ocean Power Technologies, Inc. (the “Company”) hereby requests that its Registration Statement on Form S-3 (File No. 333-209517) (the “Registration Statement”), be declared effective at 4:30 p.m., Washington, D.C. time, on April 26, 2016, or as soon thereafter as practicable. In connection with the acceleration of the declaration of effectiveness of the Registration Statement, the Company hereby acknowledges that: ● Should the Securities and Exchange Commission (the “Commission”) or the staff of the Commission (the “Staff”) acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; ● The action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy or accuracy of the disclosure in the Registration Statement; and ● The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. I wouldappreciate it if you would please orally confirm the effectiveness of the registration statement assoon aspracticable following effectiveness by callingEllen Grady of Cozen O’Connor, counsel to the Company, at (215) 665-5583. Sincerely, OCEAN POWER TECHNOLOGIES, INC. /s/
